June 2 2015


                                           DA 14-0581
                                                                                          Case Number: DA 14-0581

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2015 MT 154N



DANIEL R. SWEENEY,

              Plaintiff and Appellee,

         v.

HEATHER ERIN WYLIE,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Second Judicial District,
                        In and For the County of Silver Bow, Cause No. DV-10-121
                        Honorable Kurt Krueger, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Heather Erin Wylie (Self-Represented), Billings, Montana

                For Appellee:

                        Frank Joseph, Attorney at Law, Butte, Montana



                                                    Submitted on Briefs: April 22, 2015
                                                               Decided: June 2, 2015


Filed:

                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by unpublished opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Heather Wylie appeals the District Court’s Order Dismissing Case Without

Prejudice, dated June 4, 2014. We affirm.

¶3     Sweeney brought this action in 2010 to establish the amount of restitution that

Wylie owed him as a result of her thefts from his law office while she worked as his

secretary. On April 24, 2014, Wylie filed a motion to dismiss Sweeney’s action for lack

of prosecution. In May 2014 District Court Judge Brad Newman entered an order in the

criminal case against Wylie specifying the amount of restitution owed to Sweeney.

Sweeney then filed a notice of voluntary dismissal of this action. On June 4, 2014, the

District Court entered an order dismissing the case. Wylie requested reconsideration of

the dismissal, which the District Court denied on August 18, 2014, noting that Wylie

herself had previously moved that the action be dismissed. On September 14, 2014,

Wylie filed her notice of appeal.

¶4     Rule 41(a)(2), M. R. Civ. P. provides that the district court, upon motion of the

plaintiff, may dismiss an action “on terms that the court considers proper.” Cantrell v.

Henderson, 221 Mont. 201, 204, 718 P.2d 318, 319-320 (1986). Wylie’s arguments


                                            2
opposing dismissal of the action against her are difficult to understand, but appear to arise

from her desire to re-litigate issues from the concluded criminal prosecution against her.

The District Court had the discretionary authority under M. R. Civ. P. 41 to dismiss

Sweeney’s complaint.

¶5     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for unpublished opinions. In the opinion of

the Court, this case presents a question controlled by settled law or by the clear

application of applicable standards of review. The District Court’s ruling was not an

abuse of discretion.

¶6     Affirmed.


                                                  /S/ MIKE McGRATH



We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ MICHAEL E WHEAT
/S/ JIM RICE
/S/ PATRICIA COTTER




                                             3